DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          











                NO. 12-05-00331-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
§          
 
IN
RE: WILLIAM PETERS §          ORIGINAL PROCEEDING
 
§          
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Relator William Peters has filed a motion to dismiss this
original proceeding, and all other parties to the proceeding have been given
notice of the filing of this motion.  In
his motion, Peters represents that the matter has been fully and finally
resolved.  Because Peters has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the proceeding is dismissed.  
Opinion
delivered May 26, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
(PUBLISH)
 
                                                                        














 
 
 
 

[1] 
 
COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
MAY 26, 2006
 
NO. 12-05-00331-CV
 
IN RE: WILLIAM PETERS
 


















 
 

  Original Proceeding from the 392nd Judicial
District Court
  of Henderson County, Texas. (Tr.Ct.No.
2005-B-093)
 


















 
 
 

                                    THIS CAUSE
came to be heard on the appellate record and the Relator’s motion to dismiss
the petition for writ of mandamus, and the Court having heard and fully
considered said motion is of the opinion the same should be Granted.
                                    It is
therefore ORDERED, ADJUDGED and DECREED by the Court that this petition for
writ of mandamus be, and the same is, Hereby
Dismissed  and that all costs
of this appeal be, and the same are, adjudged against the Relator, William Peters for which execution
may issue, and that this decision be certified to the trial court below for
observance.
                                    By
per curiam opinion.
                                    Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
            
 
 
 
                                                





 [1]J.17        DISMISSED  -  With
Prejudice on Appellant's Motion
 
           
Appellant pays costs of appeal.